1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDIA (“ISAAC”) MEDINA,                        )   Case No.: 1:19-cv-0345 - DAD - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANTS’ REQUEST
                                                      )   FOR SCREENING AND AN EXTENSION OF
13          v.                                        )   TIME
                                                      )
14   SCOTT KERNAN, et al.,
                                                      )   (Doc. 11)
15                  Defendants.                       )
                                                      )
16                                                    )

17          On April 10, 2019, Defendants filed a request for screening of the Second Amended Complaint

18   in this action pursuant to 28 U.S.C. 1915A(a). (Doc. 11) Defendants assert that “[t]he plain language

19   of the statute requires that the Court screen all complaints brought on behalf of prisoners, regardless if

20   the prisoner has counsel or is proceeding pro se. (Id. at 2) Defendants observe: “This Court routinely

21   screens complaints brought by prisoners who are represented by counsel.” (Id. at 3, citing, e.g.,

22   Martinez v. Beard, et al., 2014 WL 5305883, at n.1 (E.D. Cal. Oct. 15, 2014) (granting the defendants’

23   request for screening despite representation by counsel). In addition, the defendants request “a thirty-

24   day extension of time to respond to Plaintiff’s Second Amended Complaint following the issuance of

25   the screening order.” (Id.)

26   ///

27   ///

28   ///

                                                          1
1         Good cause appearing, the Court ORDERS:

2         1.       Defendants’ request for a screening is GRANTED1

3         2.       Defendants’ request for an extension of time is GRANTED; and

4         3.       Defendants SHALL file an answer to the Second Amended Complaint within thirty

5                  days of any order addressing the merits of the Second Amended Complaint.

6
7    IT IS SO ORDERED.

8      Dated:     April 12, 2019                            /s/ Jennifer L. Thurston
9                                                    UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28        1
              Court will screen the Second Amended Complaint as soon as is practicable.

                                                      2
